Opinion filed August 9, 2018




                                        In The


        Eleventh Court of Appeals
                                      __________

                                 No. 11-17-00304-CR
                                     __________

                   SAMUEL LEO ZAMAGNI, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                                Palo Pinto County, Texas
                               Trial Court Cause No. 16214


                      MEMORANDUM OPINION
      The jury convicted Appellant, Samuel Leo Zamagni, of the offense of felony
driving while intoxicated. Upon Appellant’s plea of true to the habitual-offender
enhancement allegations, the jury assessed his punishment at confinement for eighty
years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that there are no arguable
issues to present in this appeal. Counsel has provided Appellant with a copy of the
brief and a copy of the motion to withdraw. Counsel also advised Appellant of his
right to review the record and file a response to counsel’s brief. Counsel provided
Appellant with a copy of the clerk’s record and the reporter’s record. Counsel also
advised Appellant of his right to file a petition for discretionary review with the clerk
of the Texas Court of Criminal Appeals seeking review by that court. See TEX. R.
APP. P. 48.4, 68. Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has filed a pro se brief in response to counsel’s Anders brief.
Appellant makes various assertions in his response. In addressing an Anders brief
and a pro se response, a court of appeals may only determine (1) that the appeal is
wholly frivolous and issue an opinion explaining that it has reviewed the record and
finds no reversible error or (2) that arguable grounds for appeal exist and remand the
cause to the trial court so that new counsel may be appointed to brief the issues.
Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.
Crim. App. 2005). Following the procedures outlined in Anders and Schulman, we
have independently reviewed the record, and we agree that the appeal is without
merit and should be dismissed.1 See Schulman, 252 S.W.3d at 409.


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.



                                                    2
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                   PER CURIAM


August 9, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.




                                                      3